DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              Information Disclosure Statement
2.           All documents cited in the Information Disclosure Statements filed on 10/25/2020, 06/18/2021, 08/04/2021 and 11/05/2021 are considered by examiner.

                                                                  Drawings
3.           All drawings filed on 10/25/2020 are approved by examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lazaro et al. (U.S. Pat. No. 2019/0058385, hereinafter “Lazaro”).

Regarding claims 1 and 9, Lazaro (e.g., Fig. 1) shows buck converter (100) and a control method thereof comprising: an output stage (102) comprising a plurality of switches (Q1-Q4) and a flying capacitor (CFLY), wherein the switches (Q1-Q4) are connected in series, the flying capacitor (CFLY) is coupled between two of the switches (Q1, Q2), and the output stage (102) is configured to receive an input voltage (VIN) to generate an output voltage (VO); a flying capacitor voltage balance (FCVB)  control circuit (e.g., 144-156), configured to compare a voltage of the flying capacitor (CFLY) with half of the input voltage (VIN/2, see comparator 152) to generate a comparison result (154), and the FCVB control circuit (144-156) further responds to the comparison result to generate a first control signal  and a second control signal (both signals inside SWITCH MODULE 158) based on a first pulse-width modulation (PWM) signal (PWM1) and a second PWM signal (PWM2); and a driver (158), coupled to the FCVB control circuit (144-156) and the output stage (102), configured to generate a plurality of diving signals (e.g., SC1-SC4) according to the first control signal and the second control signal, wherein the driving signals (SC1-SC4) are arranged to control the switches (Q1-Q4), respectively.

Regarding claims 2 and 10, Lazaro shows wherein the output stage (102) is controlled by the driving signals (SC1-SC4) to selectively operate in a charging state or a discharging state; when the output stage operates in the charging state, the FCVB control circuit (144-156) compares a first voltage (VTOP) of a first terminal of the flying capacitor (VFLY) with half of the input voltage (VIN/2, see comparator 152) to generate the comparison result; and when the output stage (102) operates in the discharging state, the FCVB control circuit (144-156) compares a second voltage (VBOT) of a second terminal of the flying capacitor (CFLY) with half of the input voltage (VIN/2, see comparator 152) to generate the comparison result.

Regarding claims 3 and 11, Lazaro shows wherein the when the output stage (102) operates in the charging state, the FCVB control circuit (144-156) compares the first voltage (VTOP) of the first terminal of the flying capacitor (CFLY) with half of the input voltage (VIN/2) to generate the comparison result; and if the comparison indicates that the first voltage (VTOP) is not greater than half of the input voltage (VIN/2), the FCVB control circuits (144-156) uses the first PWM signal (PWM1) to generate the first control signal (inside 158), and the FCVB control circuits (144-156) uses the second PWM signal (PWM2) to generate the second control signal (inside 158) in a next cycle; and if the comparison indicates that the first voltage (VTOP) is greater than half of the input voltage (VIN/2), the FCVB control circuits (144-156) uses the second PWM signal (PWM2) to generate the first control signal (inside 158), and the FCVB control circuits (144-156) uses the first PWM signal (PWM1) to generate the second control signal (inside 158) in the next cycle.

Regarding claims 4 and 12, Lazaro shows wherein if the comparison indicates that the first voltage (VTOP) is not greater than half of the input voltage (VIN/2), the FCVB control circuits (144-156) generates the first control signal (inside 158) and the second control signal (inside 158) to the driver (158) to generate the driving signals (SC1-SC4) to control the output stage (102) to operate in the discharging state in the next cycle; if the comparison indicates that the first voltage (VTOP) is greater than half of the input voltage (VIN/2), the FCVB control circuits (144-156) generates the first control signal and the second control signal (both inside 158) to the driver (158) to generate the driving signals (SC1-SC4) to control the output stage (102) to operate in the charging state in the next cycle (see also Fig. 8).

Regarding claims 5 and 13, Lazaro shows wherein the when the output stage (102) operates in the discharging state, the FCVB control circuit (144-156) compares the second voltage (VBOT) 

Regarding claims 6 and 14, Lazaro shows wherein if the comparison indicates that the second voltage (VBOT) is not greater than half of the input voltage (VIN/2), the FCVB control circuits (144-156) generates the first control signal and the second control signal (both insider 158) to the driver (158) to generate the driving signals (SC1-SC4) to control the output stage (102) to operate in the charging state in the next cycle; if the comparison indicates that the second voltage (VBOT) is greater than half of the input voltage (VIN/2), the FCVB control circuits generates the first control signal and the second control signal (both inside 158) to the driver (158) to generate the driving signals (SC1-SC4) to control the output stage (102) to operate in the discharging state in the next cycle (see also Fig. 8).

Regarding claim 7, Lazaro shows wherein when the output stage (102) operates in the charging state, the first switch (Q1) and the third switch (Q4) are conductive, and the second switch (Q3) and the fourth switch (Q2) are non-conductive; and when the output stage (102) operates in the discharging state, the second switch (Q3) and the fourth switch (Q4) are conductive, and the first switch (Q1) and the third switch (Q4) are non-conductive (see Fig. 5, also para. [0028]).

Regarding claim 8, Lazaro shows wherein when the output stage (102) operates in the charging state, the first switch (Q1) and the third switch (Q4) are conductive, and the second switch (Q3) and the fourth switch (Q2) are non-conductive; and when the output stage (102) operates in the discharging state, the second switch (Q3) and the fourth switch (Q2) are conductive, and the first switch (Q1) and the third switch (Q4) are non-conductive (see Fig. 5, also para. [0028]).

				Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838